Case 1:20-cv-01146-DDD Document 11 Filed 05/26/20 USDC Colorado Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
                          Judge Daniel D. Domenico

      Civil Action No. 1:20-cv-01146-DDD

      OGNJEN STANISIC,

              Petitioner,
      v.

      WILLIAM BARR, MATTHEW T. ALBENCE, CHAD WOLF, JOHN
      FABBRICATORE, and JOHNNY CHOATE

              Respondents.




      ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
       AND DENYING MOTION FOR TEMPORARY RESTRAINING
                           ORDER


           Before the Court are Petitioner Ognjen Stanisic’s petition for a writ
      of habeas corpus (Doc. 1, the “Petition”) and motion for temporary re-
      straining order (Doc. 5, the “Motion”). Both the Petition and the Motion
      seek his immediate release from the Aurora Contract Detention Facility
      (the “Detention Facility”) where he is being held in pre-removal immi-
      gration detention. He argues that the Detention Facility has failed to
      prevent the spread of the novel coronavirus that causes COVID-19, thus
      violating his constitutional rights. But Mr. Stanisic’s petition fails at a
      threshold step: the Court lacks jurisdiction over it because a conditions-
      of-confinement claim is not cognizable in a petition for a writ of habeas
      corpus. The Court thus denies Mr. Stanisic’s Petition (Doc. 1) and Mo-
      tion (Doc. 5).




                                         -1-
Case 1:20-cv-01146-DDD Document 11 Filed 05/26/20 USDC Colorado Page 2 of 3




         Mr. Stanisic is a citizen of Montengro who is currently detained by
      Immigration Customs and Enforcement (“ICE”) at the Detention Facil-
      ity in Aurora. Doc. 1, ¶ 11. In October 2019, Mr. Stanisic was detained
      after he attended an adjustment-of-status interview with the United
      State Citizenship and Immigration Services in Salt Lake City. Doc. 9, at
      3. A records check performed in advance of that interview revealed Mr.
      Stanisic is under an active Interpol Red Notice based on violent behav-
      ior. Id. So ICE took custody of Mr. Stanisic and began removal proceed-
      ings. Id. He is being held without bond. Id.

         Mr. Stanisic filed his petition for a writ of habeas corpus under 28
      U.S.C. § 2241 on April 23, 2020. Doc. 1. He alleges, in short, that the
      Detention Facility has taken wholly inadequate steps to prevent the
      spread of the novel coronavirus that causes COVID-19, and the only pos-
      sible way to ameliorate the threat posed by its spread is his immediate
      release. Mr. Stanisic filed an emergency motion for a temporary re-
      straining order under Federal Rule of Civil Procedure 65 on May 8, 2020.
      Doc. 5. Because the Court found the standard for issuing a TRO without
      notice had not been met, see Fed. R. Civ. P. 65(b)(1), the Court instead
      ordered the Respondents William Barr, Matthew T. Albence, Chad Wolf,
      John Fabbricatore, and Johnny Choate (together, “Respondents”) to
      show cause why the Petition should not be granted or why a preliminary
      injunction should not be granted. Doc. 6.

         Mr. Stanisic’s Petition seeks immediate release on the ground that
      the Respondents’ failure to protect him from the threat posed by COVID-
      19 violates his constitutional rights. But the Court lacks jurisdiction
      over this claim because it challenges the conditions of his confinement,
      not the fact or duration of it. This claim presents an identical jurisdic-
      tional issue to the one addressed by the Court in Basri v. Barr, 1:20-cv-
      00940-DDD, 3–11 (D. Colo., May 11, 2020). As explained in Basri, see id.


                                         -2-
Case 1:20-cv-01146-DDD Document 11 Filed 05/26/20 USDC Colorado Page 3 of 3




      at 3–4, a conditions-of-confinement claim cannot be asserted in a peti-
      tion for writ of habeas corpus under binding Tenth Circuit precedent:

            Though the Supreme Court has not set the precise bound-
            aries of habeas actions, it has distinguished between ha-
            beas actions and those challenging conditions of confine-
            ment. This court has “endorsed this distinction.” In this cir-
            cuit, a prisoner who challenges the fact or duration of his
            confinement and seeks immediate release or a shortened
            period of confinement, must do so through an application
            for habeas corpus. In contrast, a prisoner who challenges
            the conditions of his confinement must do so through a civil
            rights action.

      Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012); see also
      Standifer, 653 F.3d at 1280 (“It is well-settled law that prisoners who
      wish to challenge only the conditions of their confinement, as opposed to
      its fact or duration, must do so through civil rights lawsuits … not
      through federal habeas proceedings.”). Mr. Stansic’s Petition challenges
      the conditions of confinement because, if COVID-19 disappeared tomor-
      row or he was provided a perfectly socially distanced cell, he would still
      be lawfully detained. See Basri, at 9. A civil-rights action is the proper
      vehicle for this claim—not a habeas petition. For the reasons stated in
      Basri, the Court lacks jurisdiction to address Mr. Stanisic’s Petition and
      thus dismisses it.

         For the foregoing reasons, it is ORDERED that Mr. Stanisic’s Peti-
      tion (Doc. 1) and Motion (Doc. 5) are DENIED.

         DATED: May 26, 2020        BY THE COURT:




                                          Hon. Daniel D. Domenico




                                         -3-
